720 N.W.2d 750 (2006)
Amelia HOSEY, Plaintiff-Appellee,
v.
Chantay Starghill BERRY, Defendant-Appellant.
Docket No. 131213. COA No. 257709.
Supreme Court of Michigan.
September 15, 2006.
On order of the Court, the application for leave to appeal the April 6, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether MCR 2.116(G)(6) permits a trial court, in deciding a motion for summary disposition, to consider unsworn statements or opinions of potential witnesses contained in documents that may be inadmissible at trial. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
The Michigan Trial Lawyers Association and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.